Case 3-19-13159-cjf    Doc 32    Filed 02/26/20 Entered 02/26/20 12:07:30   Desc Main
                                Document      Page 1 of 12


                      UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

In re:
                                                           Case No. 19-13159-7
         YVETTE D. FRASIER,

                        Debtor.
______________________________________________________________________________

                            MEMORANDUM DECISION

         Yvette Frasier (“Debtor”) filed a voluntary Chapter 7 on September 19,

2019. Two months later, she moved to find Thysse Printing Service, Inc.

(“Thysse”), in contempt for violating the automatic stay. Thysse objects to the

motion. The Court ordered briefs from each party explaining their position.

                                     BACKGROUND

         Debtor was a minority owner of AAMS - Brookfield, Inc., d/b/a Aesthetic

Artistry Spa, Inc. Thysse provided printing services to the Debtor and her

business. Debtor owes about $5,800 for such services. Thysse contacted the

Debtor in May 2019 seeking payment. Thysse again contacted the Debtor in

September stating it would pursue collection in small claims court if the Debtor

did not respond on or before September 16, 2019. Debtor failed to respond by

that date.

         Eight days later, Thysse received correspondence from J. David Krekeler

of the Krekeler Strother law firm stating, “Aesthetic Artistry Spa has ceased

doing business and is winding down its affairs. We are presently collecting

accounts and liquidating assets to distribute to creditors.” This letter did not

mention the Debtor’s intent to file bankruptcy.
Case 3-19-13159-cjf   Doc 32    Filed 02/26/20 Entered 02/26/20 12:07:30    Desc Main
                               Document      Page 2 of 12


        In response to the letter, Thysse called the offices of the Krekeler firm.

Thysse repeated its intention to file a small claims complaint. During this call,

the Krekeler firm did not mention the Debtor planned to file bankruptcy.

        A day later, Debtor filed her Chapter 7 petition. She listed Thysse as a

creditor. Two business days later, Thysse filed its pro se small claims complaint

(“Complaint”).1 Thysse hired a process server on the same day. The Complaint

was served thirteen days later on October 5, 2019.

        Three days after service of the Complaint, Thysse received

correspondence from Attorney John Driscoll (“Driscoll”). Driscoll said the

Debtor filed bankruptcy and the Complaint violated section 362 of the Code.

Driscoll offered to settle the stay violation for $1,000, along with the dismissal

of the small claims action. There was no explanation of the dollar amount

suggested by Driscoll. Thysse dismissed its Complaint two days later.

        More than a month later, a Motion for Order for Contempt and Sanctions

for Violation of Automatic Stay (the “Motion”) was filed. Debtor asserts that

Thysse violated sections 362(a)(1), (3), and (6). She seeks an order finding

Thysse in civil contempt and an award of actual and punitive damages,

including costs and attorney’s fees. Although the Motion fails to state a dollar

amount for damages, an Affidavit from Driscoll says the Debtor has incurred

$1,859.50 in legal fees to litigate this matter.




1   Case no. 19SC06722.

                                          2
Case 3-19-13159-cjf   Doc 32    Filed 02/26/20 Entered 02/26/20 12:07:30    Desc Main
                               Document      Page 3 of 12


                                     DISCUSSION

      The automatic stay freezes the rights of creditors as of the petition date

to ensure that the claims against a debtor’s estate are resolved in an orderly

fashion and in accordance with the Bankruptcy Code. One function of the stay

is to prevent creditors from taking any judicial or non-judicial action outside

the bankruptcy court to enforce claims against a debtor that could have been

brought before the petition date. 11 U.S.C. § 362(a)(1). The bankruptcy filing

stays “any act to obtain possession of property of the estate or of property from

the estate or to exercise control over property of the estate.” 11 U.S.C.

§ 362(a)(3). The stay also prohibits “any act to collect, assess, or recover a

claim against the debtor that arose before the commencement of the

[bankruptcy] case...[.]” 11 U.S.C. § 362(a)(6).

      When the stay is violated, section 362(k)(1) provides a remedy for a

debtor to recover damages and states that “an individual injured by any willful

violation of a stay provided by this section shall recover actual damages,

including costs and attorneys’ fees, and, in appropriate circumstances, may

recover punitive damages.” 11 U.S.C. § 362(k)(1).

      To recover damages under section 362(k)(1), a debtor must establish, by

a preponderance of the evidence, that: (1) a bankruptcy petition was filed; (2)

the debtor is an individual under the automatic stay provision; (3) the creditor

had notice of the petition; (4) the creditor’s actions had willfully violated the

stay; and (5) the debtor suffered damages. In re Sori, 513 B.R. 728, 732 (Bankr.

N.D. Ill. 2014).


                                          3
Case 3-19-13159-cjf   Doc 32    Filed 02/26/20 Entered 02/26/20 12:07:30       Desc Main
                               Document      Page 4 of 12


      The parties do not dispute that a bankruptcy was filed and that the

Debtor is an individual. Thus, the first two elements under section 362(k)(1)

are not at issue. The parties dispute whether Thysse’s actions were taken in

willful violation of the stay and whether the Debtor suffered damages.

   1. Willful Violation of the Automatic Stay

      A debtor must prove that the violation of the stay was willful. Thompson

v. Gen. Motors Acceptance Corp., LLC, 566 F.3d 699, 708 (7th Cir. 2009). “A

violation of the stay is willful if the creditor: (1) had actual notice of the

bankruptcy filing; and (2) commits a deliberate act when it violated the stay.”

Sori, 513 B.R. at 733 (citing In re Radcliffe, 563 F.3d 627, 631 (7th Cir. 2009)).

“A willful violation does not require specific intent to violate the stay; it is

sufficient that the creditor takes questionable action despite the awareness of a

pending bankruptcy proceeding.” Radcliffe, 563 F.3d at 631 (emphasis added)

(citing Price v. United States (In re Price), 42 F.3d 1068 (7th Cir. 1994)).

      Debtor concedes that Thysse may not have received notice of the

September 19 bankruptcy filing by the time the Complaint was filed and the

process server was hired on September 23. But Debtor asserts Thysse knew

about the bankruptcy filing by the time the Debtor was served. Effectively, the

Debtor argues that Thysse willfully violated the stay on October 5, 2019.

Debtor wants this Court to determine that the lack of an affirmative action to

prevent the process server from serving the Debtor constitutes a willful

violation of the stay.




                                           4
Case 3-19-13159-cjf   Doc 32    Filed 02/26/20 Entered 02/26/20 12:07:30   Desc Main
                               Document      Page 5 of 12


       Thysse counters that it believed the Debtor had been served earlier since

the process server was hired on the same date the Complaint was filed. Thysse

concedes that it did not remain in contact with the process server to learn

otherwise. It says the failure to call off the process server was not an

intentional act.

      Serving debtors through a process server is a common practice when

creditors take judicial actions against those indebted to them. Employment of a

process server therefore is scrutinized under the automatic stay provisions of

the Code.

      The stay includes a prohibition against the issuance or employment
      of process. This recognizes that in some cases the mere issuance or
      service of process, without further pursuit of litigation, may be
      sufficient to induce action on the part of a debtor. Particularly in
      individual bankruptcy cases, this might enable a creditor to obtain
      payment or property to which it would not otherwise be entitled.

3 Collier on Bankruptcy ¶ 362.03[3][b] (16th ed.).

      Creditors have a duty to undo actions taken in violation of the stay. In re

Wright, 75 B.R. 414 (M.D. Fla. 1987). A willful violation can be found “based on

an act of omission when a creditor fails to cure a previous violation of the stay

or otherwise restore the status quo.” In re Banks, 253 B.R. 25, 31 (Bankr. E.D.

Mich. 2000). See also Mitchell Const. Co. v. Smith (In re Smith), 180 B.R. 311,

319 (Bankr. N.D. Ga. 1995) (“Failure to take affirmative action to undo an

innocent violation of the automatic stay . . . may constitute a willful violation.”).

      A creditor’s failure to stop a process server from serving a debtor—while

having actual knowledge of the bankruptcy—may be a willful violation of the



                                          5
Case 3-19-13159-cjf   Doc 32    Filed 02/26/20 Entered 02/26/20 12:07:30    Desc Main
                               Document      Page 6 of 12


stay. See, e.g., Bankers Healthcare Group, Inc. v. Bilfield (In re Bilfield), 494 B.R.

292, 301 (Bankr. N.D. Ohio 2013) (creditor had an affirmative obligation to

instruct its process server to stand down). See also Gray v. ZB, N.A. (In re Gray),

567 B.R. 841 (Bankr. W.D. Wash. 2017) (creditor violated the stay by not

seeking to quash bench warrants for debtor’s arrest). That said, if the creditor

takes prompt action to undo an innocent violation, it may be able to avoid a

willful violation.

      Debtor’s bankruptcy was filed on Thursday, September 19, 2019. The

Bankruptcy Noticing Center sent a first-class mail notice of the petition on

Sunday, September 22, 2019. Thysse’s pro se Complaint was filed the next day

and given to the process server. It is reasonable to assume that Thysse did not

have notice of the bankruptcy when it filed the Complaint and hired the

process server. Debtor concedes the filing of the Complaint was not a willful

violation.

      Thysse does not recall the exact date it received notice of the bankruptcy.

Nothing in this Court’s record proves exactly when Thysse found out about the

bankruptcy. Neither is there evidence it knew about the bankruptcy before the

Complaint was served. Debtor urges the Court to presume that Thysse received

notice by September 27, 2019, at the latest. Debtor provides no evidence about

why the Court should make this assumption.

      The only concrete evidence of notice comes from a letter by Driscoll dated

October 8, 2019. While receipt of notice after allowance for passage of mailing

time is presumed, it is clear that Thysse promptly dismissed its Complaint


                                          6
Case 3-19-13159-cjf   Doc 32    Filed 02/26/20 Entered 02/26/20 12:07:30   Desc Main
                               Document      Page 7 of 12


against the Debtor two days after receiving Driscoll’s letter. Thysse met its duty

to undo actions taken in violation of the stay.

      The failure of Thysse to prevent the process server from serving the

Complaint was not a willful violation of the stay. Debtor has failed to establish,

by a preponderance of the evidence, that Thysse had notice of the bankruptcy

before receiving Driscoll’s letter. While Thysse may have committed a technical

violation of the stay, the totality of the circumstances and Thysse’s prompt

dismissal of its Complaint do not amount to a willful violation of the stay.

Furthermore, the Court cannot find any “questionable actions” taken by Thysse

once it was notified of the bankruptcy through Driscoll’s letter. Thus, the

willful violation element under section 362(k)(1) is not met.

   2. Debtor’s Damages

      A willful violation of the stay entitles a debtor to recover compensatory

damages for attorney’s fees under section 362(k)(1). See Aiello v. Providian Fin.

Corp., 239 F.3d 876, 880 (7th Cir. 2001). Damages are typically not awarded

for inadvertent or mere technical violations of the stay. Kline v. Deutsche Bank

Nat’l Trust Co. (In re Kline), 472 B.R. 98 (B.A.P. 10th Cir. 2012), aff’d, 514 Fed.

App’x 810 (10th Cir. 2013); Liebzeit v. FVTS Acquisition Co. (In re Wolverine Fire

Apparatus Co.), 465 B.R. 808, 816 (Bankr. E.D. Wis. 2012); In re Welch, 296

B.R. 170, 172 (Bankr. C.D. Ill. 2003).

      An award of punitive damages is only warranted in “appropriate

circumstances.” 11 U.S.C. § 362(k)(1). “[W]hen a stay violation is no worse than

‘willful’ . . . an award of punitive damages is not warranted. The violative


                                          7
Case 3-19-13159-cjf   Doc 32    Filed 02/26/20 Entered 02/26/20 12:07:30   Desc Main
                               Document      Page 8 of 12


conduct must also be egregious or reprehensible.” Braatz v. Check & Cash LLC

(In re Braatz), 2019 WL 6769667, 2019 Bankr. LEXIS 3776, at *7 (Bankr. E.D.

Wis. Dec. 12, 2019) (emphasis added).

      Debtors carry the burden to establish the extent of any damages. See

Clayton v. King (In re Clayton), 235 B.R. 801, 810 (Bankr. M.D.N.C. 1998). The

amount of damages must be shown with reasonable certainty.

      The Court cannot award damages, costs or fees where none have
      been clearly proven . . . . Damages can only be awarded if there is
      evidence supporting the award of a definite amount, which may not
      be predicated upon pure speculation.

In re Alberto, 119 B.R. 985, 995 (Bankr. N.D. Ill 1990).

      Debtor argues she is entitled to an award for damages because she felt

anxious and embarrassed by being served with the Complaint. And Driscoll

maintains that his original settlement request was reasonable considering the

steps taken to contact Thysse, the research performed, and review of the small

claims Complaint. Driscoll provides another list of tasks performed to justify

the new demand of $1,859.50. This list includes drafting and preparing the

Motion; appearing telephonically for a preliminary hearing; and researching the

standard for “willful” under section 362 and drafting the filed briefs. The

amount does not include any sums for damages of the Debtor. Instead, it is

only for attorney’s fees.

      Thysse took prompt action to cure the violation by dismissing the small

claims Complaint within two days of a letter from Driscoll. Any of the tasks




                                          8
Case 3-19-13159-cjf   Doc 32    Filed 02/26/20 Entered 02/26/20 12:07:30   Desc Main
                               Document      Page 9 of 12


performed and costs incurred after that were unnecessary to reinstate the

status quo or remedy the technical violation.

      Debtors are not entitled to an award of actual damages, including costs

and attorney’s fees, where a stay violation is no longer continuing, and a debtor

fails to mitigate his or her damages. See Hutchings v. Ocwen Federal Bank, FSB

(In re Hutchings), 348 B.R. 847, 917 (Bankr. N.D. Ala. 2006).

      Debtor’s counsel characterizes himself as experienced in bankruptcy

matters. As experienced bankruptcy counsel, Driscoll should have known that

the violation was cured following a simple letter to Thysse. No other action was

needed to cure the violation. There was no need to review the Complaint given

the dismissal. He should have known that Thysse’s technical violation and the

prompt dismissal of its lawsuit did not amount to a willful violation under

section 362(k)(1). Thus, most of the legal fees requested have nothing to do

with Thysse’s initial technical violation of the stay. At most, the fees incurred to

prepare the two-paragraph letter that appears to be a form, and, perhaps,

having a paralegal check to confirm dismissal of the Complaint are the most

that was necessary to prompt correction of the violation.

      Debtor has failed to establish, by a preponderance of the evidence, that

she suffered actual damages beyond the minimal legal fees incurred for the

letter sent to Thysse on October 8, 2019. In fact, no damages—other than

attorney’s fees—are sought.

      Thysse’s conduct was neither egregious nor reprehensible. An award of

punitive damages is not appropriate under these circumstances. Thysse


                                          9
Case 3-19-13159-cjf   Doc 32    Filed 02/26/20 Entered 02/26/20 12:07:30   Desc Main
                               Document     Page 10 of 12


promptly dismissed its lawsuit and has behaved exactly how courts wish to see

creditors behave when there is a technical violation of the stay.

        If the Court had found a willful violation of the stay and determined that

the Debtor suffered actual damages, the next step would be to consider

imposing civil contempt sanctions pursuant to the Debtor’s Motion. Under the

new standard established by the Supreme Court in Taggart v. Lorenzen,

bankruptcy courts may only impose civil contempt sanctions “if there is no fair

ground of doubt as to whether the order barred the creditor’s conduct,” or, in

other words, when “there is no objectively reasonable basis for concluding that

the creditor’s conduct might be lawful.” Taggart v. Lorenzen, 139 S. Ct. 1795,

1799 (2019) (emphasis in original).

        Considering this standard, the Court could not impose civil contempt

sanctions on Thysse for a hypothetical willful violation of the stay. As a pro se

plaintiff in the small claims action, Thysse had an objectively reasonable basis

for concluding that its lawsuit and the hiring of a process server were lawful

acts.

   3. Conduct of Debtor’s Counsel

        Driscoll and his firm could have avoided this entire ordeal. They could

have notified Thysse of a potential bankruptcy in the initial correspondence

sent just one day before the petition date. When Thysse called the Krekeler firm

in response to the September 18, 2019 letter, it could have been told of the

plans for the bankruptcy.




                                          10
Case 3-19-13159-cjf   Doc 32    Filed 02/26/20 Entered 02/26/20 12:07:30   Desc Main
                               Document     Page 11 of 12


      The Court recognizes that Driscoll did not have an affirmative obligation

to notify Thysse of a bankruptcy filing. Even so, counsel was aware of a

potential small claims lawsuit against his client. He could have saved all

parties involved critical resources and time by at least warning Thysse of a

potential bankruptcy filing. Courts expect debtors in similar situations to

exercise their best judgment and at least try to mitigate any potential damages.

      Although the Bankruptcy Code does not require a debtor to warn
      his creditors of existing [stay] violations prior to moving for
      sanctions, the debtor is under a duty to exercise due diligence in
      protecting and pursuing his rights and in mitigating his damages
      with regard to such violations. This duty includes “such cooperation
      as might reasonably and promptly mitigate [the debtor’s] damages.”

Clayton, 235 B.R. at 811 (citations omitted).

      The automatic stay provisions of the Code must be strictly enforced and

protected. Debtors are afforded critical protections under section 362 of the

Code, and this Court has a duty to uphold such protections. The Court has an

equally important duty to protect the integrity of the stay by filtering out futile

actions brought for technical violations where no real damages have occurred

and immediate action is taken to cure the stay violation. This is the case here.

By pursuing this matter after Thysse dismissed its pro se Complaint, Driscoll

has wasted this Court’s resources and time. As an experienced bankruptcy

attorney, Driscoll knew that the remedy of the violation—dismissal of the

Complaint—was performed well before the filing of the Debtor’s Motion.

      Here, it would be unfairly punitive to award fees against Thysse, or to

require the Debtor to pay fees for the Motion. Having obtained the remedy for a

technical violation with a simple warning in the form of a letter, any damages
                                          11
Case 3-19-13159-cjf   Doc 32    Filed 02/26/20 Entered 02/26/20 12:07:30      Desc Main
                               Document     Page 12 of 12


were mitigated. Attorneys should not receive a windfall of attorneys’ fees when

most, if not all, of the time expended occurred after the resolution of any

technical violation. The Court will not order such a result, especially when, as

here, the creditor took prompt action to remedy its stay violation. Under the

facts here, any award of fees would be counter to the duty to protect the

integrity of the stay by filtering out futile actions brought for technical

violations where no real damages have occurred.

                                     CONCLUSION

      For these reasons, the Motion for Contempt and Sanctions for Violation

of the Automatic Stay is denied. Any attorney’s fees owed by the Debtor to her

counsel for actions taken after Thysse dismissed its lawsuit on October 10,

2019, are also disapproved.

      This decision shall constitute findings of fact and conclusions of law

pursuant to Bankruptcy Rule 7052 and Rule 52 of the Federal Rules of Civil

Procedure.

       A separate order consistent with this decision will be entered.

      Dated: February 26, 2020

                                        BY THE COURT:



                                        Hon. Catherine J. Furay
                                        U.S. Bankruptcy Judge




                                          12
